MEMORANDUM AND ORDER
KAZEN, District Judge.
After an evidentiary hearing on November 17, 1986, the only motion left unresolved was Defendant’s motion to suppress documentary evidence. It is apparently Defendant’s position that while Government agents may come to his place of business and inspect the required firearms forms, the agents cannot remove the forms from the premises without a warrant. The Court is convinced that this position is without merit and the motion is DENIED. See, United States v. Cerri, 753 F.2d 61, 64 (7th Cir.1985); United States v. Cooper, *634409 F.Supp. 364, 368 (M.D.Fla.1976), aff’d 542 F.2d 1171 (5th Cir.1976).